DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (US 2011/0163709) in view of Yeh et al. (US 2010/0320953).

Regarding claim 12,
Dai discloses (Fig. 2):
A diagnostic system (Fig. 2, 108) comprising: a current command module (Fig. 2, 210, ¶0022) configured to, based on a motor torque request (Te*), a motor speed (Wr), a direct current (DC) bus voltage (Vdc, ¶0023), generate a d-axis current command (Id** slew, ¶0024) for an electric motor (102) and a q-axis current command for the electric motor (Iq** slew, ¶0024); a voltage command module (250) configured to, based on the d-axis current command (Id**slew) and the q-axis current command (Iq**slew), generate a d-axis voltage command (Vd*) and a q-axis voltage command (Vq*, ¶0031); a switching control module (260) configured to control switching of an inverter module (106) based on the d-axis voltage command (Vd*) and the q-axis voltage command (Vq*, ¶0031), wherein the inverter 

They do not disclose:
a state of health (SOH) module configured to, based on the d-axis voltage command, determine a SOH value corresponding to a SOH of the stator windings; and a fault module configured to selectively indicate that the stator windings of the electric motor are degraded based on the SOH value.

However, Yeh teaches (Fig. 1):
a state of health (SOH) module (Fig. 1, 128) configured to, based on the d-axis voltage command  (Vde*), determine a SOH value corresponding to a SOH of the stator windings (compares against threshold value to determine fault, ¶0041-¶0042, state of health is interpreted to be "within normal operating conditions" of the D-axis voltage command value); and a fault module (also 128) configured to selectively indicate that the stator windings of the electric motor are degraded based on the SOH value (¶0042).

Regarding claim 12, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the current control device from Dai that generates a current command, voltage commands in order to control the motor using PWM control (¶0031) and utilize the stator diagnostic system from Yeh that can detect faults by monitoring the D-axis voltage command to ensure that it is within a threshold value (¶0042). This would enable a motor system that can control a 3 phase motor and diagnose the motor for faults while running which improves reliability.

s 1-7, 9-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (US 2011/0163709) in view of Yeh et al. (US 2010/0320953) and Schulz et al. (US 2010/0295491).

Regarding claim 1,
Dai discloses (Fig. 2):
A diagnostic system (Fig. 2, 108) of a vehicle (Fig. 1,100) comprising: a current command module (Fig. 2, 210, ¶0022) configured to, based on a motor torque request (Te*), a motor speed (Wr), a direct current (DC) bus voltage (Vdc, ¶0023), generate a d-axis current command (Id** slew, ¶0024) for an electric motor (102) and a q-axis current command for the electric motor (Iq** slew, ¶0024); a voltage command module (250) configured to, based on the d-axis current command (Id**slew) and the q-axis current command (Iq**slew), generate a d-axis voltage command (Vd*) and a q-axis voltage command (Vq*, ¶0031); a switching control module (260) configured to control switching of an inverter module (106) based on the d-axis voltage command (Vd*) and the q-axis voltage command (Vq*, ¶0031), wherein the inverter module (106) is configured to apply power to stator windings of the electric motor (102) from the DC bus (not shown, ¶0031);

They do not disclose:
and a fault module configured to selectively indicate that the stator windings of the electric motor are degraded when the d-axis voltage command is less than a predetermined nominal d-axis voltage of the electric motor.

However, Yeh teaches (Fig. 1):
and a fault module (Fig. 1, 128) configured to selectively indicate that the stator windings of the electric motor (106) are degraded (¶0030)

when the d-axis voltage command (Fig. 4, measured response) is less than a predetermined nominal d-axis voltage of the electric motor (nominal response, within positive or negative threshold, ¶0047).

Regarding claim 1, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the current control device from Dai that generates a current command, voltage commands in order to control the motor using PWM control (¶0031) and utilize the stator diagnostic system from Yeh that can detect faults by monitoring the D-axis voltage command to ensure that it is within a threshold value (¶0042).
It would have been further obvious to take the winding degradation fault system from Schulz that injects a high frequency current into the stator and reads the response in order to determine if a fault exists within a certain range of values (¶0047) utilize the monitoring method from Schulz to more accurately detect fault conditions.

Regarding claim 2,
Dai discloses the above limitations from claim 1.
They do not disclose:
wherein the fault module is configured to indicate that the stator windings of the electric motor are degraded when the d-axis voltage command is both: less than the predetermined nominal d-axis voltage multiplied by a first predetermined scalar value; and greater than the predetermined nominal d-axis voltage multiplied by a second predetermined scalar value.

However, Yeh teaches (Fig. 1):


Regarding claim 2, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the current control device from Dai that generates a current command, voltage commands in order to control the motor using PWM control (¶0031) and utilize the stator diagnostic system from Yeh that can detect faults by monitoring the D-axis voltage command to ensure that it is within a threshold value (¶0042).
It would have been further obvious to take the winding degradation fault system from Schulz that injects a high frequency current into the stator and reads the response in order to determine if a fault exists within a certain range of values (¶0047) utilize the monitoring method from Schulz to more accurately detect fault conditions.

Regarding claim 3,
Dai and Yeh disclose the above limitations from claim 2.
They do not disclose:
wherein the second predetermined scalar value is less than the first predetermined scalar value.

However, Schulz teaches (Fig. 4):
wherein the second predetermined scalar value is less than the first predetermined scalar value (Fig. 4, measured value should be within ±5% nominal value, I.E. multiplied by acceptable error amount, ¶0038).

Regarding claim 3, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the current control device from Dai that generates a current command, voltage commands in order to control the motor using PWM control (¶0031) and utilize the stator diagnostic system from Yeh that can detect faults by monitoring the D-axis voltage command to ensure that it is within a threshold value (¶0042).
It would have been further obvious to take the winding degradation fault system from Schulz that injects a high frequency current into the stator and reads the response in order to determine if a fault exists within a certain range of values (¶0047) utilize the monitoring method from Schulz to more accurately detect fault conditions.

Regarding claim 4,
Dai and Yeh disclose the above limitations from claim 2.
They do not disclose:
wherein the fault module is further configured to indicate that a fault is present in the stator windings of the electric motor when the d-axis voltage command is less than the predetermined nominal d- axis voltage multiplied by the second predetermined scalar value.

However, Schulz teaches (Fig. 4):


Regarding claim 4, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the current control device from Dai that generates a current command, voltage commands in order to control the motor using PWM control (¶0031) and utilize the stator diagnostic system from Yeh that can detect faults by monitoring the D-axis voltage command to ensure that it is within a threshold value (¶0042).
It would have been further obvious to take the winding degradation fault system from Schulz that injects a high frequency current into the stator and reads the response in order to determine if a fault exists within a certain range of values (¶0047) utilize the monitoring method from Schulz to more accurately detect fault conditions.

Regarding claim 5,
Dai discloses the above limitations from claim 2.
They do not disclose:
further comprising a limiting module configured to limit the motor torque request to a predetermined maximum torque when the fault is present in the stator windings.

However, Yeh teaches (Fig. 1):
further comprising a limiting module (Fig. 1, also 110)  configured to limit the motor torque request to a predetermined maximum torque when the fault is present in the stator windings (¶0044).

It would have been further obvious to take the winding degradation fault system from Schulz that injects a high frequency current into the stator and reads the response in order to determine if a fault exists within a certain range of values (¶0047) utilize the monitoring method from Schulz to more accurately detect fault conditions.

Regarding claim 6,
Dai discloses the above limitations from claim 2.
They do not disclose:
wherein the motor torque request is not limited to the predetermined maximum torque when the fault is not present in the stator windings.

However, Yeh teaches (Fig. 1):
wherein the motor torque request is not limited to the predetermined maximum torque when the fault is not present in the stator windings (¶0044, only limits when a fault is detected).

Regarding claim 6, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the current control device from Dai that generates a current command, voltage commands in order to control the motor using PWM control (¶0031) and utilize the 
It would have been further obvious to take the winding degradation fault system from Schulz that injects a high frequency current into the stator and reads the response in order to determine if a fault exists within a certain range of values (¶0047) utilize the monitoring method from Schulz to more accurately detect fault conditions.

Regarding claim 7,
Dai and Yeh disclose the above limitations from claim 2.
They do not disclose:
wherein the fault module is further configured to indicate that the stator windings are not degraded and do not have a fault when the d-axis voltage command is greater than the predetermined nominal d- axis voltage multiplied by the first predetermined scalar value.

However, Schulz teaches (Fig. 4):
wherein the fault module is further configured to indicate that the stator windings are not degraded and do not have a fault when the d-axis voltage command is greater than the predetermined nominal d- axis voltage multiplied by the first predetermined scalar value (Fig. 4, measured value should be within ±5% nominal value, I.E. multipled by acceptable error amount, ¶0038).

Regarding claim 7, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the current control device from Dai that generates a current command, voltage commands in order to control the motor using PWM control (¶0031) and utilize the 
It would have been further obvious to take the winding degradation fault system from Schulz that injects a high frequency current into the stator and reads the response in order to determine if a fault exists within a certain range of values (¶0047) utilize the monitoring method from Schulz to more accurately detect fault conditions.

Regarding claim 9,
Dai and Yeh disclose the above limitations from claim 1.
They do not disclose:
wherein the fault module is configured to disable diagnosis of the stator windings of the electric motor when at least one of: a speed of the electric motor is outside of a predetermined speed range; and a torque of the electric motor is outside of a predetermined torque range.

However, Schulz teaches (Fig. 4):
wherein the fault module is configured to disable diagnosis of the stator windings of the electric motor when at least one of: a speed of the electric motor is outside of a predetermined speed range (d-axis command is already used to control speed, injects signal every electrical angle continuously to monitor motor windings, ¶0044, ¶0047).

Regarding claim 9, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the current control device from Dai that generates a current command, voltage commands in order to control the motor using PWM control (¶0031) and utilize the 
It would have been further obvious to take the winding degradation fault system from Schulz that injects a high frequency current into the stator and reads the response in order to determine if a fault exists within a certain range of values (¶0047) utilize the monitoring method from Schulz to more accurately detect fault conditions.

Regarding claim 10,
Dai and Yeh disclose the above limitations from claim 9.
They do not disclose:
wherein the predetermined nominal d-axis voltage is set based on the predetermined speed range and the predetermined torque range.

However, Schulz teaches (Fig. 4):
wherein the predetermined nominal d-axis voltage is set based on the predetermined speed range and the predetermined torque range (d-axis voltage and currents are generated based on speed and torque, ¶0044-¶0045).

Regarding claim 10, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the current control device from Dai that generates a current command, voltage commands in order to control the motor using PWM control (¶0031) and utilize the stator diagnostic system from Yeh that can detect faults by monitoring the D-axis voltage command to ensure that it is within a threshold value (¶0042).


Regarding claim 11,
Dai and Yeh disclose the above limitations from claim 1.
They do not disclose:
wherein the fault module is configured to disable diagnosis of the stator windings of the electric motor when the d-axis voltage command is not within a predetermined percentage of a d-axis voltage of the electric motor.

However, Schulz teaches (Fig. 4):
wherein the fault module is configured to disable diagnosis of the stator windings of the electric motor when the d-axis voltage command is not within a predetermined percentage of a d-axis voltage of the electric motor (outside normal bounds, ¶0044, Fig. 2, loop ends when a fault is detected).

Regarding claim 11, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the current control device from Dai that generates a current command, voltage commands in order to control the motor using PWM control (¶0031) and utilize the stator diagnostic system from Yeh that can detect faults by monitoring the D-axis voltage command to ensure that it is within a threshold value (¶0042).
It would have been further obvious to take the winding degradation fault system from Schulz that injects a high frequency current into the stator and reads the response in order to determine if a 

Regarding claim 13,
Dai and Yeh disclose the above limitations from claim 12.
They do not disclose:
wherein the fault module is configured to indicate that the stator windings are degraded when the SOH value is less than a first predetermined value and greater than a second predetermined value that is less than the first predetermined value.

However, Schulz teaches (Fig. 4):
wherein the fault module is configured to indicate that the stator windings are degraded when the SOH value is less than a first predetermined value and greater than a second predetermined value that is less than the first predetermined value (Fig. 4, measured value should be within ±5% nominal value, I.E. multiplied by acceptable error amount, ¶0038).

Regarding claim 13, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the current control device from Dai that generates a current command, voltage commands in order to control the motor using PWM control (¶0031) and utilize the stator diagnostic system from Yeh that can detect faults by monitoring the D-axis voltage command to ensure that it is within a threshold value (¶0042).
It would have been further obvious to take the winding degradation fault system from Schulz that injects a high frequency current into the stator and reads the response in order to determine if a 

Regarding claim 14,
Dai and Yeh disclose the above limitations from claim 13.
They do not disclose:
wherein the fault module is further configured to indicate that a fault is present in the stator windings when the SOH value is less than the second predetermined value.

However, Schulz teaches (Fig. 4):
wherein the fault module is further configured to indicate that a fault is present in the stator windings when the SOH value is less than the second predetermined value (¶0043).

Regarding claim 14, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the current control device from Dai that generates a current command, voltage commands in order to control the motor using PWM control (¶0031) and utilize the stator diagnostic system from Yeh that can detect faults by monitoring the D-axis voltage command to ensure that it is within a threshold value (¶0042).
It would have been further obvious to take the winding degradation fault system from Schulz that injects a high frequency current into the stator and reads the response in order to determine if a fault exists within a certain range of values (¶0047) utilize the monitoring method from Schulz to more accurately detect fault conditions.

Regarding claim 15,

They do not disclose:
further comprising a limiting module configured to limit the motor torque request to a predetermined maximum torque when the fault is present in the stator windings.

However, Yeh teaches (Fig. 1):
further comprising a limiting module (Fig. 1, also 110)  configured to limit the motor torque request to a predetermined maximum torque when the fault is present in the stator windings (¶0044).

Regarding claim 15, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the current control device from Dai that generates a current command, voltage commands in order to control the motor using PWM control (¶0031) and utilize the stator diagnostic system from Yeh that can detect faults by monitoring the D-axis voltage command to ensure that it is within a threshold value (¶0042).
It would have been further obvious to take the winding degradation fault system from Schulz that injects a high frequency current into the stator and reads the response in order to determine if a fault exists within a certain range of values (¶0047) utilize the monitoring method from Schulz to more accurately detect fault conditions.

Regarding claim 16,
Dai discloses the above limitations from claim 15.
They do not disclose:
wherein the motor torque request is not limited to the predetermined maximum torque when the fault is not present in the stator windings.

wherein the motor torque request is not limited to the predetermined maximum torque when the fault is not present in the stator windings (¶0044, only limits when a fault is detected).

Regarding claim 16, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the current control device from Dai that generates a current command, voltage commands in order to control the motor using PWM control (¶0031) and utilize the stator diagnostic system from Yeh that can detect faults by monitoring the D-axis voltage command to ensure that it is within a threshold value (¶0042).
It would have been further obvious to take the winding degradation fault system from Schulz that injects a high frequency current into the stator and reads the response in order to determine if a fault exists within a certain range of values (¶0047) utilize the monitoring method from Schulz to more accurately detect fault conditions.

Regarding claim 17,
Dai and Yeh disclose the above limitations from claim 13.
They do not disclose:
wherein the fault module is further configured to indicate that the stator windings are not degraded and do not have a fault when the SOH is greater than the first predetermined value.

However, Schulz teaches (Fig. 4):
wherein the fault module is further configured to indicate that the stator windings are not degraded and do not have a fault when the SOH is greater than the first predetermined value (Fig. 4, when in nominal response area, ¶0047).

It would have been further obvious to take the winding degradation fault system from Schulz that injects a high frequency current into the stator and reads the response in order to determine if a fault exists within a certain range of values (¶0047) utilize the monitoring method from Schulz to more accurately detect fault conditions.

Regarding claim 18,
Dai and Yeh disclose the above limitations from claim 12.
They do not disclose:
wherein the SOH module is configured to determine the SOH value further based on a predetermined nominal d-axis voltage of the electric motor.

However, Schulz teaches (Fig. 4):
wherein the SOH module is configured to determine the SOH value further based on a predetermined nominal d-axis voltage of the electric motor (¶0031, ¶0047).

Regarding claim 18, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the current control device from Dai that generates a current command, voltage commands in order to control the motor using PWM control (¶0031) and utilize the 
It would have been further obvious to take the winding degradation fault system from Schulz that injects a high frequency current into the stator and reads the response in order to determine if a fault exists within a certain range of values (¶0047) utilize the monitoring method from Schulz to more accurately detect fault conditions.

Regarding claim 19,
Dai and Yeh disclose the above limitations from claim 18.
They do not disclose:
wherein the SOH module is configured to determine the SOH value based on (a) divided by (b), where (a) is an average of N of the d-axis voltage commands while a speed of the electric motor is within a predetermined speed range and a torque of the electric motor is within a predetermined torque range, wherein N is an integer greater than one; and (b) is the predetermined nominal d-axis voltage.

However, Schulz teaches (Fig. 4):
wherein the SOH module is configured to determine the SOH value based on (a) divided by (b), where (a) is an average of N of the d-axis voltage commands while a speed of the electric motor is within a predetermined speed range and a torque of the electric motor is within a predetermined torque range, wherein N is an integer greater than one; and (b) is the predetermined nominal d-axis voltage (Fig. 4, this is the ratio of the d-axis voltage command divided by the nominal command which is shown in Fig. 4 and taught in ¶0046-¶0047).


It would have been further obvious to take the winding degradation fault system from Schulz that injects a high frequency current into the stator and reads the response in order to determine if a fault exists within a certain range of values (¶0047) utilize the monitoring method from Schulz to more accurately detect fault conditions.

Regarding claim 20,
Dai and Yeh disclose the above limitations from claim 19.
They do not disclose:
wherein the predetermined nominal d-axis voltage is set based on the predetermined speed range and the predetermined torque range.

However, Schulz teaches (Fig. 4):
wherein the predetermined nominal d-axis voltage is set based on the predetermined speed range and the predetermined torque range (d-axis voltage and currents are generated based on speed and torque, ¶0044-¶0045).

Regarding claim 20, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the current control device from Dai that generates a current command, voltage commands in order to control the motor using PWM control (¶0031) and utilize the 
It would have been further obvious to take the winding degradation fault system from Schulz that injects a high frequency current into the stator and reads the response in order to determine if a fault exists within a certain range of values (¶0047) utilize the monitoring method from Schulz to more accurately detect fault conditions.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (US 2011/0163709), Yeh et al. (US 2010/0320953) and Schulz et al. (US 2010/0295491) as applied to claim 1, and in further view of Hasan et al. (US 8,867,181).

Regarding claim 8,
Dai, Yeh, and Schulz disclose the above limitations from claim 1.
They do not disclose:
wherein the fault module is configured to disable diagnosis of the stator windings of the electric motor when a fault has occurred in one of a speed sensor, a torque sensor, and a current sensor.

However, Hasan teaches (Fig. 1):
wherein the fault module (Fig. 1, 30) is configured to disable diagnosis of the stator windings of the electric motor when a fault has occurred in one of a speed sensor, a torque sensor, and a current sensor (sensor failure, can acknowledge and alert user to sensor failure, capable of modifying routine to turn off other diagnostic processes, Col. 7:38-Col. 8:2).


It would have been further obvious to take the winding degradation fault system from Schulz that injects a high frequency current into the stator and reads the response in order to determine if a fault exists within a certain range of values (¶0047) utilize the monitoring method from Schulz to more accurately detect fault conditions.
It would have been further obvious to take the fault detection system from Hasan which can detect current sensor failures and send a message to the controller to alert the user (Col. 7:38-Col. 8:2), this would enable a warning message to be sent back to the controller from Dai and turn off stator winding diagnostics because another condition has been found. This would improve reliability and redundancy.

Response to Arguments
Applicant's arguments filed 9/15/2021 have been fully considered but they are not persuasive.
Applicant argues that the combination of Dai and Yeh for claim 1 Is improper because the Dai nor Yeh teaches a fault module configured to selectively indicate that the stator windings of the electric motor are degraded when the d-axis voltage command is less than a predetermined nominal d-axis voltage of the electric motor.  Although examiner agrees that Dai nor Yeh teach when the D-axis value is less than a predetermined threshold, Schulz has been included into the rejection from claim 1 which shows in Fig. 4, a range that the value can be in, if the value is less than or more than the predetermined value, then the monitor detects a fault as taught by Schulz (¶0047).  As such, the inclusion of Schulz into .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Anwar et al. (US 2011/0187304) — motor phase winding fault detection system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/C.S.L./Examiner, Art Unit 2846      

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846